t c memo united_states tax_court sari f deihl petitioner v commissioner of internal revenue respondent docket nos filed date tim alan tarter for petitioner anne ward durning for respondent memorandum findings_of_fact and opinion marvel judge these consolidated cases arise from petitioner’s requests for section relief with respect to the federal_income_tax liabilities of 1all section references are to the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure petitioner and her deceased husband joseph deihl respondent determined that petitioner was not entitled to relief under sec_6015 petitioner timely filed petitions seeking review of respondent’s determination after concession sec_2 and in accordance with our opinion in 134_tc_156 deihl ii in which we held that sec_6015 barred petitioner from making an election under sec_6015 and from requesting equitable relief under sec_6015 for but did not otherwise bar her from requesting relief under sec_6015 for or from requesting relief under sec_6015 c and f for and the issues for decision are whether petitioner is entitled to relief under sec_6015 for whether she is entitled to relief under sec_6015 for and whether she is entitled to relief under sec_6015 for 2respondent concedes that petitioner is entitled to partial relief for under sec_6015 in that of the tax_liabilities are allocable to mr deihl and she is not liable for the amounts so allocated 3for unlike the other years at issue although petitioner sought relief under sec_6015 in her petition she argued for relief at trial and on brief only under sec_6015 and f and she asserted a corresponding claim_for_refund of the amount_paid and applied to the liability although we hold that petitioner is not entitled to sec_6015 or f relief from the liability respondent concedes that she is entitled to relief under sec_6015 with respect to and we agree however a taxpayer who qualifies for relief from a tax_liability under sec_6015 is not entitled to claim a refund for that part of the liability that has already been continued findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioner resided in arizona when she petitioned this court background petitioner did not graduate from high school she first met joseph deihl when she wa sec_12 years old in when she was years old petitioner married mr deihl and she remained married to him until his death on date during the period from to mr deihl held various sales positions and petitioner and mr deihl moved several times to accommodate his employment in approximately mr deihl traveled to phoenix and purchased a company that manufactured tear-gas-spraying flashlights after operating that company for about a year mr deihl and petitioner incorporated mayor pharmaceutical laboratories inc mayor an s_corporation petitioner worked for mayor from approximately until sometime in or when mr deihl told her that there was no reason for her to continue coming down to the company to work nevertheless a sec_3 continued paid see sec_6015 more fully explained herein petitioner continued to be involved with mayor and related companies after during the course of their marriage mr deihl made the financial decisions for the family and petitioner paid the household bills petitioner filed joint income_tax returns with mr deihl but she never reviewed them before signing them mayor and karemor in the early 1980s petitioner and mr deihl came up with the idea for and ultimately acquired a patent for a multivitamin spray that came to be known as vitamist in petitioner and mr deihl incorporated mayor to manufacture vitamist petitioner and mr deihl jointly owned of mayor’s stock and were at all relevant times officers of mayor after experimenting with various methods of distribution in mr deihl and petitioner incorporated karemor international inc karemor an s_corporation to market vitamist products petitioner and mr deihl jointly owned of karemor’s stock and were at all relevant times officers of karemor karemor marketed vitamist through independent distributors who purchased vitamist products from karemor and then resold them the distribution structure 4the vitamist web site refers to petitioner as a co-founder of the vitamist enterprise co-founder letter http www vitamist com articles asp id last visited date had multiple levels because karemor encouraged distributors to recruit additional distributors known as downline distributors distributors advanced in the karemor hierarchy as they recruited additional downline distributors although petitioner did not work at mayor during the years at issue she worked for karemor in and and earned wages of dollar_figure and dollar_figure respectively according to the form_w-2 wage and tax statement attached to petitioner’s return she also worked at creative personnel resources and earned dollar_figure in wages she also regularly visited the corporate offices to sign corporate documents and she signed checks drawn on the mayor and karemor accounts throughout during petitioner used two corporate credit cards for a variety of personal and corporate purchases petitioner involved herself in mayor and karemor in other ways in a related case we described her involvement as follows petitioner and mr deihl and members of their extended family played a prominent role in interacting personally with distributors at karemor events in these interactions petitioners believed that it was critical for every aspect of their lives from their attire and personal grooming to their residence to portray an appearance of extreme affluence and success petitioners felt that distributors who were impressed to the point of being overwhelmed 5no forms w-2 are attached to the joint_return that is in the record with what could be achieved through multilevel marketing would be encouraged to build their own downline networks in hopes of reaping similar benefits in execution of this strategy petitioner and mr deihl hosted at their residence a number of events training sessions meetings and entertainment functions deihl v commissioner tcmemo_2005_287 deihl i petitioner planned many of the karemor events attended all of the karemor conventions and hosted numerous events at her and mr deihl’s paradise valley home she also traveled with mr deihl on business and headed women of karemor an organization for wives of distributors since mr deihl’s death and through the date of trial petitioner has operated the vitamist business through mayor and other business entities other business entities petitioner and or mr deihl also held ownership interests in other business entities including but not limited to the following 6before the date of trial the vitamist web site contained a marketing statement petitioner signed as co-founder ceo mayor pharmaceutical labs 7petitioner testified that right now the companies are insolvent we do not find this testimony to be credible petitioner offered no documentation such as financial statements tax returns account statements corporate books_and_records or appraisals to substantiate her testimony in addition petitioner acknowledged that some part of the family business is still operating and as of the trial date had continued phoenix foundation a company sometimes referred to as a genealogy company that was apparently formed to receive the commissions from downline sales to which petitioner and mr deihl were entitled under the multilevel marketing structure used to market vitamist products pharmanutra inc a company that is also part of the genealogy and that receives commissions for the benefit of petitioner petitioner holds all of the officer positions and is a director of this company which was incorporated in nevada in several years after mr deihl died spray fun inc a company incorporated in nevada in to sell vitamins petitioner holds all of the officer positions and is a director of the company legacy lodging ii an investment_entity windy city properties llc a real_estate_holding_company that held title to among other things the property used as the corporate offices pincite south 24th st phoenix arizona that property was eventually sold to petitioner’s continued employees her son william deihl continues to work for the family business and petitioner is the chief_executive_officer according to the vitamist web site sons8 on a date and for a price that do not appear in the record the property pincite south 24th st is still used as the vitamist companies’ headquarters regency medical_research a company that was apparently formed by mr deihl to market products on a retail basis to doctors vitamist ltd a company formed to market vitamist products that apparently was the successor to karemor spoiled brat ltd a company formed by mr deihl to market a line of facial products named after petitioner alternative employment solutions a company that leases employees to various business entities involved in the manufacturing and distribution of vitamist products 8one of petitioner’s sons also may have received the proceeds from her sale of residential property in petitioner testified that the property in question which was titled in her name was her son’s property and that she could not remember who received the sale proceeds petitioner acknowledged that the sale price may have been dollar_figure and testified that she could not remember whether she reported the sale on her return 9the record does not explain how when or by whom vitamist ltd was formed nor does it reveal whether vitamist ltd purchased assets from karemor for consideration the record also does not indicate who owns vitamist ltd absent proof to the contrary it is reasonable to infer from the limited record that petitioner holds some ownership_interest in vitamist ltd creative personnel resources inc a company that was the same as alternative employment solutions and of which petitioner was an officer and director lifestyle advantage ltd another company organized by mr deihl to sell products liberty group international another company organized to sell products and left field productions inc a company organized to put on shows paradise valley home during the years at issue petitioner and mr deihl lived in a big_number square- foot residence in paradise valley arizona paradise valley home petitioner and mr deihl owned the paradise valley home as community_property with right_of_survivorship in the late 1980s petitioner and mr diehl purchased the paradise valley home for dollar_figure cash and almost immediately began an extensive remodeling project on the property which continued for several years the improvements were 10the corporation was dissolved on date for failure_to_file its annual report with the arizona corporation commission paid for at least in part by karemor which claimed amortization expense deductions with respect to the improvement costs on its corporate tax returns see deihl i in date after mr deihl’s death petitioner the surviving and sole owner sold the paradise valley home for approximately dollar_figure the final disbursement report reflects that petitioner received a disbursement of dollar_figure and that the department of internal revenue received a disbursement of dollar_figure from the sale proceeds petitioner used a portion of the money she received from the sale of the paradise valley home to purchase a home on cactus road in scottsdale arizona cactus road home for dollar_figure in petitioner made a downpayment of approximately dollar_figure and financed the balance of the purchase_price and closing costs with a mortgage of dollar_figure 11respondent alleged that karemor and mayor paid for over dollar_figure million of improvements to the paradise valley home during and that were reported as expenses on the corporation’s corporate tax returns for those years 12petitioner testified at trial that the value of her cactus road home had declined substantially since she purchased it and she estimated that as of the trial date the property was worth substantially less than the mortgage balance petitioner testified that she has ceased making mortgage payments and the property was in foreclosure as of the trial date petitioner and mr deihl’s standard of living petitioner and mr deihl drove expensive cars took vacations and business trips to europe las vegas and the caribbean and purchased fine jewelry they also invested in commercial property such as office buildings and strip malls and held several investment accounts petitioner and mr deihl were members of the gainey ranch golf club and the arizona club at which they entertained people in connection with their business petitioner’s requests for sec_6015 relief petitioner and mr deihl filed joint federal_income_tax returns for tax years respondent issued notices of deficiency to petitioner and mr deihl for petitioner and mr deihl subsequently filed a petition for redetermination of respondent’s determinations in deihl i we held that petitioner and mr deihl were not entitled to certain deductions for expenses claimed through and in connection with mayor and karemor a reduction in gross_income related to certain items of mayor’s cost of 13we held that petitioner and mr deihl were not entitled to the following claimed deductions capitalized residence improvement deductions related to the paradise valley home maintenance and landscaping deductions related to residential property and unsubstantiated maintenance and landscaping deductions continued goods sold or a reduction in adjusted_gross_income for alleged duplicate reporting we concluded that petitioner and mr deihl were also liable for sec_6662 accuracy-related_penalties we entered our decision as follows year deficiency penalty sec_6662 1dollar_figure big_number big_number dollar_figure big_number big_number 1all monetary amounts have been rounded to the nearest dollar on or about date petitioner signed a form_8857 request for innocent spouse relief petitioner requested relief under sec_6015 c and f for on date respondent issued a notice_of_determination denying petitioner’s request for relief for each of those years petitioner timely filed a petition for review of respondent’s determination continued security costs related to the paradise valley home and other unsubstantiated security costs dues for membership in various social clubs and expenses_incurred at those clubs unsubstantiated entertainment_expenses unsubstantiated business gift_expenses clothing costs equipment and furnishings expenses unsubstantiated travel_expenses charitable_contributions and unsubstantiated promotional and marketing expenses see deihl v commissioner tcmemo_2005_287 tax_year respondent issued a notice_of_deficiency to petitioner and mr deihl for respondent subsequently assessed an income_tax deficiency for which resulted from an examination of karemor’s return as well as respondent’s disallowance of depreciation_deductions for improvements made to the paradise valley home interest and penalties collectively tax_liability because petitioner and mr deihl failed to pay the tax_liability respondent mailed them a letter notice_of_levy and your right to a hearing for in response petitioner’s representative donald w mcpherson submitted a form request for a collection_due_process or equivalent_hearing before and during the hearing mr mcpherson raised spousal defenses for petitioner and requested that she receive relief under sec_6015 or f on date respondent issued to petitioner and mr deihl a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed levy in the notice_of_determination the appeals officer concluded that petitioner was not entitled to relief under sec_6015 petitioner timely filed a petition contesting respondent’s determination subsequently on date respondent filed a notice_of_federal_tax_lien for because respondent filed the lien before petitioner’s sale of the paradise valley home part of the sale proceeds was used to satisfy petitioner and mr deihl’s tax_liability procedural history we consolidated petitioner’s two petitions for sec_6015 relief for and subsequently we severed the issue of whether sec_6015 barred petitioner’s claims for sec_6015 relief for which we decided in an opinion issued on date see deihl ii in deihl ii respondent argued that sec_6015 barred petitioner from claiming relief from joint_and_several_liability under sec_6015 c and f with respect to her joint federal_income_tax liabilities for and we held that sec_6015 barred petitioner from seeking relief under sec_6015 and f for sec_6015 did not bar her from seeking relief under sec_6015 for and sec_6015 did not bar her from seeking relief under sec_6015 c and f for and id sec_6015 provides that in the case of any request for relief under sec_6015 c or f if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding however the exception does not apply if the individual participated meaningfully in the prior proceeding sec_6015 opinion i evidentiary matters petitioner reserved an objection to exhibit 30-j the trial transcript from deihl i the deihl i transcript includes the testimony of five witnesses petitioner mr deihl robert j hartmann an attorney who worked for mayor and karemor martin d goltz who worked as a consultant for mayor and karemor before becoming cfo of karemor in the mid-1990s and kermit lennick a contractor who remodeled the paradise valley property petitioner withdrew her objection with respect to her own testimony in the deihl i transcript but not with respect to the rest of the transcript in connection with the partial trial in docket no diehl ii the parties stipulated the admissibility of the entire transcript from diehl i neither party reserved an objection to the transcript which was marked and admitted as exhibit 14-j during the partial trial the parties did not limit the use of the transcript to the specific issue that was the subject of the partial trial and decided in diehl ii by reason of the above respondent contends that exhibit 30-j is already in evidence pursuant to rule e rule e provides e binding effect a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires a stipulation and the admissions therein shall be binding and have effect only in the pending case and not for any other purpose and cannot be used against any of the parties thereto in any other case or proceeding alternatively respondent contends that to the extent exhibit 30-j contains the testimony of mr deihl exhibit 30-j is admissible under the former testimony exception to the hearsay rule neither party relied on the contested part of the deihl i transcript as the sole basis for a requested finding of fact in that party’s posttrial briefs and we do not rely on the transcript to decide this case consequently it is not necessary for us to admit the remaining portion of the deihl i transcript for these reasons we shall exclude the remaining portion of the deihl i transcript see fed r evid a ii sec_6015 relief generally taxpayers who file a joint federal_income_tax return are each responsible for the accuracy of their return and are jointly and severally liable for the entire tax_liability due for that year sec_6013 114_tc_276 in certain circumstances however a spouse may obtain relief from joint_and_several_liability by satisfying the requirements of section dollar_figure sec_6015 provides that a spouse may request relief from joint_and_several_liability under sec_6015 for an understatement_of_tax on a joint_return additionally sec_6015 provides that an eligible spouse may request to limit her liability for any deficiency with respect to a joint_return under sec_6015 if complete relief is not available under subsection b or c of sec_6015 a spouse may request equitable relief under sec_6015 petitioner contends that she is entitled to relief from all of the liabilities under sec_6015 or f petitioner also requested relief from the liability and the liabilities under sec_6015 in her petition contending that no part of the deficiencies is attributable to her sec_6015 confers jurisdiction on this court to review petitioner’s requests for relief from joint_and_several_liability a spouse who has requested relief may contest the commissioner’s denial of that relief by timely filing a petition in sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date that remain unpaid as of such date see internal_revenue_service restructuring and reform act of pub_l_no sec_3201 sec_112 stat pincite this court sec_6015 we address petitioner’s request for relief under sec_6015 c and f in turn a sec_6015 sec_6015 authorizes the secretary16 to grant relief if the taxpayer satisfies the requirements of subparagraphs a through e and provides as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement 16the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 d taking into account all of the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive therefore if the requesting spouse fails to satisfy any one of the requirements she does not qualify for relief 119_tc_306 aff’d 101_fedappx_34 6th cir the requesting spouse bears the burden of proving that she satisfies each requirement of sec_6015 see rule a respondent does not dispute that petitioner meets the requirements in subparagraphs a and e for respondent contends that petitioner fails to satisfy the requirements of subparagraphs b through d petitioner disagrees with respect to subparagraph b of sec_6015 both parties agree that the understatements were attributable to erroneous deductions of mayor and karemor expenses and disallowed depreciation on the paradise valley home respondent argues that of the understatements are allocable to petitioner because petitioner and mr deihl jointly owned and operated mayor and karemor petitioner argues that the understatements are allocable solely to mr deihl because she did not assist mr deihl in managing mayor or karemor or in making any related financial decisions erroneous items are allocable to the individual whose activities gave rise to the items sec_1_6015-1 income_tax regs while it may be a factor joint_ownership alone does not dictate whether an erroneous item is allocated to both spouses buchine v commissioner tcmemo_1992_36 aff’d 20_f3d_173 5th cir generally an allocation is made without regard to community_property_laws sec_1_6015-1 income_tax regs a requesting spouse who voluntarily agrees to enter into an investment and who actively participates in it cannot allocate the entire investment to the nonrequesting spouse juell v commissioner tcmemo_2007_219 see also olson v commissioner tcmemo_2009_294 however a requesting spouse who does not actually participate in the investment or business activity even if she is listed as a shareholder or partner and signed investment documents may avoid an allocation of liability to her in certain circumstances see juell v commissioner tcmemo_2007_219 in juell we declined to allocate understatements to the requesting spouse when the requesting spouse did not invest any funds in the partnership attend any partnership meetings or have access to any partnership funds in contrast we have allocated understatements resulting from the adjustment of partnership items to a requesting spouse who agreed to invest in the partnership signed documents relating to the partnership and wrote checks to the partnership drawn on the spouses’ joint bank account see bartak v commissioner tcmemo_2004_83 aff’d 158_fedappx_43 9th cir we have also allocated understatements to a requesting spouse where the spouse agreed to make the investment in the business jointly invested in the business and participated actively in the business see abelein v commissioner tcmemo_2004_274 petitioner and mr deihl jointly owned of the stock in were officers of and controlled mayor and karemor petitioner signed corporate checks used corporate credit cards and deposited money from mayor and karemor into her personal accounts petitioner actively participated in the mayor and karemor businesses through her event planning and through the women of karemor organization furthermore petitioner and mr deihl viewed themselves and their lifestyle as a key element in karemor’s success petitioner cannot convincingly argue that she did not actively participate in the business activity when she and mr deihl relied on their personal interactions to spur business growth petitioner testified that she performed these tasks as directed by mr deihl and that she never made any financial decisions related to mayor and karemordollar_figure given the level of petitioner’s involvement with the corporations however her professed lack of interest and involvement in corporate finances is not credible nor is it sufficient to support an allocation of all of the understatements attributable to the disallowance of mayor and karemor deductions to mr deihl petitioner failed to prove that the erroneous items giving rise to the understatement_of_tax are attributable solely to mr deihl because petitioner failed to satisfy the subparagraph b requirement she is not entitled to relief under sec_6015 we need not address whether petitioner satisfied the require- ments of subparagraphs c and d of sec_6015 accordingly we sustain respondent’s determination to deny petitioner relief under sec_6015 for 17petitioner testified that she personally paid the contractors who performed the renovations on the paradise valley home with either personal funds or with corporate funds although petitioner testified that mr deihl directed her to pay the contractors she personally paid for the renovations and used corporate funds to do so petitioner introduced no other evidence to support her argument that the paradise valley depreciation_deductions are allocable solely to mr deihl b sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may seek to limit her liability for a deficiency as provided in sec_6015 sec_6015 a i i a requesting spouse may request sec_6015 relief any time after a deficiency is asserted but no later than two years after the date on which the secretary has begun collection activities with respect to the requesting spouse sec_6015 in general sec_6015 provides that any item giving rise to a deficiency on a joint_return is allocated to the spouses as if they had filed separate returns sec_6015 the requesting spouse is liable only for her proportionate share of the deficiency that results from such allocation sec_6015 if an item giving rise to a deficiency provided a tax_benefit on the joint_return to the nonrequesting spouse the item is allocated to the nonrequesting spouse sec_6015 121_tc_73 the requesting spouse bears the burden of establishing the amount of the deficiency allocable to her sec_6015 18an electing spouse is no longer married if she is widowed see rosenthal v commissioner tcmemo_2004_89 unallowable deductions attributable to a business or investment are allocated to the spouse who owned the business or investment sec_1_6015-3 income_tax regs generally an erroneous deduction is allocated in proportion to each spouse’s ownership_interest id the regulations provide that i n the absence of clear_and_convincing evidence supporting a different allocation an erroneous deduction item relating to an asset that the spouses owned jointly is generally allocated to each spouse id both parties agree that petitioner qualifies for sec_6015 relief for and the deficiencies resulted from erroneous deductions attributable to mayor and karemor and disallowed depreciation_deductions related to the paradise valley home respondent concedes that of the deficiencies are allocable to mr deihl but contends that the other are allocable to petitioner because she jointly owned and controlled mayor and karemor petitioner contends however that the entire deficiency is allocable to mr deihl she argues that joint_ownership of the corporations is not determinative of whether the disallowed deductions are jointly allocable to her and mr deihl because petitioner contends that she held her interest in mayor and karemor purely in a nominal capacity made no financial decisions regarding the corporations and never saw the corporate tax returns she concludes that the deficiency is not allocable to her petitioner relies on rowe v commissioner tcmemo_2001_ and mcknight v commissioner tcmemo_2006_155 to support her argument in rowe we declined to allocate farming activity losses to the requesting spouse even though the requesting spouse was listed as a proprietor of the business on her tax returns we stated the evidence in the record reflects that petitioner’s involvement in the farming activity was minimal and purely social in nature other than infrequent attendance at horse shows to support her son petitioner’s only apparent link to the activity is that her name is listed as a proprietor on the tax returns similarly in mcknight we declined to allocate s_corporation income to the requesting spouse although the requesting spouse signed the articles of incorporation for the s_corporation and was listed as a director she did not make a capital_contribution participate in decisionmaking receive stock have signatory authority on the corporate bank account know what title she held with the corporation or receive any distributions or wages from the corporation petitioner failed to prove that the items giving rise to the deficiencies are allocable solely to mr deihl unlike the requesting spouses in rowe and mcknight petitioner actively participated in the business activities of mayor and karemor as described supra pp while petitioner’s role was predominantly social she engaged in those social activities as a business strategy and not merely for personal enjoyment because petitioner and mr deihl jointly owned mayor and karemor and were both active in the businesses we conclude that of the mayor and karemor items giving rise to the deficiency are allocable to each spouse petitioner failed to produce clear_and_convincing evidence supporting a different allocation see sec_1_6015-3 income_tax regs furthermore petitioner failed to prove that the erroneous depreciation_deductions are allocable solely to mr deihl petitioner owned the paradise valley home with mr deihl she lived in the home during the years at issue and she personally paid for the improvements on which the depreciation_deductions were based she failed to produce any evidence supporting a different allocation of the depreciation_deductions therefore we sustain respondent’s determination that petitioner is entitled to relief only from of the liabilities for under sec_6015 c sec_6015 sec_6015 provides an alternative means of relief for a requesting spouse who does not qualify for relief under sec_6015 or c because we have not relieved petitioner of all liability for the deficiencies we now consider whether she is entitled to any additional relief under sec_6015 under sec_6015 the secretary may grant relief where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 pursuant to sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 for determining whether the requesting spouse qualified for relief under that section generally the commissioner has analyzed requests for sec_6015 relief filed on or after date using the procedures set forth in revproc_2003_61 supra and this court has considered the guidelines but is not bound by them in evaluating the facts and circumstances of a case in order to decide whether equitable relief is appropriate see 136_tc_432 132_tc_203 19rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 and is effective for requests for sec_6015 relief filed on or after date revproc_2003_61 secs and c b pincite on date the irs released notice_2012_8 2012_4_irb_309 a proposed revenue_procedure that if finalized would revise the factors the irs will use to evaluate a requesting spouse’s claim for equitable relief under sec_6015 and would supersede revproc_2003_61 supra notice_2012_8 supra provides that until the revenue_procedure is finalized the service will apply the provisions in the proposed revenue_procedure instead of revproc_2003_61 in evaluating claims for equitable relief under sec_6015 the parties contend that this court should apply the provisions of the proposed revenue_procedure set forth in notice_2012_8 supra in determining whether petitioner is entitled to equitable relief under sec_6015dollar_figure however 20notice 2012_4_irb_309 updates the guidelines for determining whether a requesting spouse is entitled to relief from joint_and_several_liability under sec_66 and sec_6015 the commissioner released notice_2012_8 supra to expand how the irs will take into account abuse and financial control by the nonrequesting spouse in determining whether equitable relief is warranted id in particular notice_2012_8 supra provides that abuse or lack of financial control may mitigate factors that otherwise weigh against granting relief from joint_and_several_liability see id 21on date we held a conference call with the parties during which counsel for the parties requested the opportunity to state their positions with respect to the proper interpretation and application of notice_2012_8 supra to the facts of these cases by order dated date we ordered the parties to file a status report informing the court of their positions with respect to the proper interpretation and application of notice_2012_8 supra in these cases the parties contend that notice_2012_8 supra applies to these cases in sriram v commissioner tcmemo_2012_91 slip op pincite n we took the position that we would continue to apply the factors in revproc_2003_61 2003_2_cb_296 in view of the fact that the proposed revenue_procedure is not final and because the comment period under the notice only recently closed additionally because our holding in sriram did not turn on any single factor as revised in the proposed revenue_procedure we called attention in the opinion to the effect if any of a revised factor only to the extent we deemed it necessary for clarity id we adopt a similar approach here we shall decide whether petitioner is entitled to relief under sec_6015 by considering all of the relevant facts and circumstances evaluating them through the prism of revproc_2003_61 supra and noting where appropriate how the analysis used in revproc_2003_61 supra would change if the proposed revenue_procedure in notice_2012_8 supra had actually been finalized in any event our approach to deciding whether petitioner qualifies for relief under sec_6015 and our conclusion remain the same regardless of whether we apply the analysis of revproc_2003_61 supra or adopt the approach proposed in notice_2012_8 supra we consider all relevant facts and circumstances in deciding whether a requesting spouse is entitled to relief under sec_6015 porter v commissioner t c pincite in making our analysis we apply a de novo standard of review and a de novo scope of review see id and we examine whether the requirements set forth in revproc_2003_61 supra were satisfied see eg pugsley v commissioner tcmemo_2010_255 o’meara v commissioner tcmemo_2009_71 petitioner bears the burden of proving that she is entitled to relief under sec_6015 see porter v commissioner t c pincite see also rule a revproc_2003_61 sec_4 c b pincite lists seven threshold requirements that a requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse 22notice sec_4 a i r b pincite provides that i f the requesting spouse is applying for relief from a liability or a portion of a liability that remains unpaid the request for relief must be made before the expiration of the period of limitation on collection of the income_tax_liability as provided in sec_6502 generally that period expires years after the assessment of tax respondent does not contend that petitioner failed to satisfy the threshold requirement of revproc_2003_61 sec_4 c b pincite no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return the nonrequesting spouse unless one of the following exceptions applies b nominal ownership if the item is titled in the name of the requesting spouse the item is presumptively attributable to the requesting spouse this presumption is rebuttable d abuse not amounting to duress if the requesting spouse establishes that he or she was the victim of abuse prior to the time the return was signed and that as a result of the prior abuse the requesting spouse did not challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation the service will consider granting equitable relief although the deficiency or underpayment may be attributable in part or in full to an item of the requesting spouse petitioner satisfies revproc_2003_61 sec_4 - dollar_figure respondent contends that petitioner does not satisfy sec_4 because the remaining liability is attributable to her items petitioner contends that she satisfies sec_4 because either the nominal ownership exception or the abuse not amounting to duress exception applies nominal ownership under revproc_2003_61 sec_4 b a requesting spouse who is a named owner may rebut the presumption of ownership see 431_fedappx_130 3d cir aff’g tcmemo_2009_281 revproc_2003_61 sec_4 b provides the following example b nominal ownership for example h opens an individual_retirement_account ira in w’s name and forges w’s signature on the ira in thereafter h makes contributions to the ira and in takes a taxable_distribution from the ira h and w 23in his brief respondent contends that petitioner does not satisfy revproc_2003_61 sec_4 we reject this contention as described supra pp petitioner does not qualify for relief under sec_6015 and qualifies for only partial relief under sec_6015 because we have not relieved petitioner of all liability for the deficiencies she satisfies revproc_2003_61 sec_4 see eg phemister v commissioner tcmemo_2009_201 furthermore in his status report filed date respondent concedes that petitioner meets all of the threshold conditions except sec_4 24notice supra proposes no significant changes to the nominal ownership exception see notice_2012_8 sec_3 b i r b pincite- file a joint_return for the taxable_year but do not report the taxable_distribution on their joint_return the service later proposes a deficiency relating to the taxable ira distribution and assesses the deficiency against h and w w requests relief from joint_and_several_liability under sec_6015 w establishes that w did not contribute to the ira sign paperwork relating to the ira or otherwise act as if w were the owner of the ira w thereby rebutted the presumption that the ira is attributable to w furthermore if the requesting spouse acts as an owner of the investment the requesting spouse cannot avoid attribution see bell v commissioner tcmemo_2011_152 petitioner and mr deihl jointly owned mayor and karemor of mayor and of karemor is presumptively attributable to petitioner petitioner has not produced evidence sufficient to rebut this presumption in the example in revproc_2003_61 sec_4 b the requesting spouse had no knowledge of the investment and her nominal ownership resulted from the nonrequesting spouse’s forgery unlike the spouse in the example petitioner knew about mayor and karemor and knew that she owned of both corporations petitioner acted as an owner of the corporations by signing corporate documents and checks using corporate credit cards drawing a salary from karemor and actively participating in business activities we conclude that the nominal ownership exception does not apply abuse not amounting to duress under revproc_2003_61 sec_4 d if the requesting spouse proves that she was a victim of abuse sec_6015 relief may be granted even though the liability is attributable to items of the requesting spouse for purposes of innocent spouse relief abuse includes verifiable physical harm as well as severe psychological mistreatment see nihiser v commissioner tcmemo_2008_135 if the requesting spouse did not question or disobey the nonrequesting spouse for fear of such abuse the abuse exception applies thomassen v commissioner tcmemo_2011_88 stephenson v commissioner tcmemo_2011_16 this court requires substantiation or at a minimum specificity with regard to allegations of abuse see nihiser v commissioner tcmemo_2008_135 a generalized claim of abuse is insufficient see thomassen v commissioner tcmemo_2011_88 knorr v commissioner tcmemo_2004_212 to carry this burden it is helpful for the requesting spouse to provide corroborating evidence or substantiation of the alleged abuse see thomassen v commissioner tcmemo_2011_88 25notice supra proposes no significant changes to the abuse not amounting to duress exception to the threshold requirement of revproc_2003_61 sec_4 see notice_2012_8 sec_3 d i r b pincite petitioner testified that mr deihl physically and mentally abused her throughout their marriage she further testified that she never questioned mr deihl’s decisions for fear of retaliation petitioner testified that she did not report the physical abuse to the police or other law enforcement authorities petitioner’s testimony was not specific as to the timeframe of the alleged abuse and she did not testify as to any specific abuse that occurred during the relevant timeframe petitioner did not testify that mr deihl’s physical or verbal abuse affected her decision to file or sign a joint_return when questioned about signing the joint returns petitioner did not mention mr deihl’s physical or verbal abuse petitioner simply testified that she signed the joint returns when mr deihl presented them to her petitioner’s son william m deihl testified that he heard mr deihl verbally abusing her and saw signs of physical abuse such as bruises william m deihl testified that he last observed signs of physical abuse in when questioned about mr deihl’s verbal abuse william m deihl testified that mr deihl constantly yelled at petitioner no one else testified regarding any abuse of petitioner by mr deihl abuse is a genuine reason to grant relief from joint_and_several_liability and we are sensitive to the legal and emotional issues related thereto however we cannot conclude on this record that petitioner did not question the treatment of items reported on the joint returns for fear of mr deihl’s retaliation we did not find petitioner’s testimony credible or convincing petitioner provided no substantiation of the alleged abuse such as a police incident report or a medical report as corroborating evidence petitioner introduced only the testimony of william m deihl which we do not find credible in the absence of corroborating evidence we are not required to accept petitioner’s self-serving testimony see 112_tc_183 petitioner has failed to meet her burden of proving that she was a victim of abuse petitioner has not satisfied the seventh threshold condition of revproc_2003_61 supra consequently we conclude that petitioner is not entitled to sec_6015 relief from the parts of the tax_liabilities attributable to her 26petitioner’s son may have a personal_interest in the result of this litigation he may have received property from petitioner after mr deihl’s death for no consideration in addition he is employed by the successor_in_interest to karemor and the record does not disclose whether he has an ownership_interest in the continuing companies or how he might have obtained that interest in the absence of persuasive corroborating evidence we are not required to accept the self-serving testimony of interested parties see 466_us_485 87_tc_74 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
